308 S.W.3d 240 (2010)
Derrill PORTELL, Employee/Appellant,
v.
GKN AEROSPACE, Employer/Respondent, and
Treasurer of Missouri, As Custodian of Second Injury Fund, Respondent/Additional Party.
No. ED 93454.
Missouri Court of Appeals, Eastern District, Division Five.
February 23, 2010.
Christopher A. Wagner, St. Louis, MO, for Appellant.
Kenneth D. Alexander, Matthew D. Leonard, St. Louis, MO, for Respondent.
Before KENNETH M. ROMINES, C.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Derril Portell ("Portell") appeals the Labor and Industrial Relations Commission's ("the Commission") decision which awarded Portell permanent partial disability benefits for only 6% binaural hearing loss, and denied Portell's claim for permanent total disability benefits against the Second Injury Fund ("SIF").
We have reviewed the briefs of the parties and the record on appeal and find no error of law.
The judgment is affirmed pursuant to Rule 84.16(b).